DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 February 2021 has been entered. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) An information processing apparatus comprising a display control unit that controls display of a display unit such that a stereoscopic image is displayed on a virtual display surface arranged in a space, wherein 
the display control unit controls an arrangement of the virtual display surface in the space on a basis of a position of a viewpoint of a user[[.]], 

the display control unit is implemented via at least one processor.

Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Mullins, (US 2015/0235355) which teaches determining a location on a display surface at which to display the virtual content and YANG et al., A modified method for multiple region depth mapping of stereoscopic image generation (2016 7th IEEE International Conference on Software Engineering and Service Science (ICSESS), Beijing, 2016, pp. 636-640, doi: 10.1109/ICSESS.2016.7883149) which teaches a controller to calculate the virtual display plane width CROT used to present background of the scene into positive parallax range by adjusting shooting parameters. The corresponding scene in scene space lies in the range of positive parallax range back away from virtual screen and therefore, when the focus changes, virtual parallax disparity needs be added to the camera baseline. These references, either singularly or in combination fail to anticipate or render obvious especially the underlined limitations of claim 1 (and the similar method limitations of claim 19 and non-transitory computer-readable medium having the method as recited in claim 20) including an apparatus comprising a display control unit that controls display of a display unit such that a stereoscopic image is displayed on a virtual display surface arranged in a space, wherein the display control the display control unit controls the arrangement of the virtual display surface further on a basis of a parallax range included in the stereoscopic image, and the display control unit is implemented via at least one processor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/MARNIE A MATT/Primary Examiner, Art Unit 2485